DETAILED ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Babak Kusha on 02/11/2022. 
The application has been amended as follows:

Claim 14 (at line 36) is amended as follows:
shape to surface morphologies of the buccal crown surface of [[a]] the deciduous tooth 

Claim 14 (at lines 41-43) is amended as follows:
wherein the orthodontic bracket further comprises a rectangular slot extending from the adhesive recess through the first body portion and through second body portion, 

Claim 15 (at lines 3-4) is amended as follows:
complementary in shape to surface morphologies of the buccal crown surface of the deciduous tooth, wherein the deciduous tooth is a deciduous canine.

Claim 16 (at lines 3-4) is amended as follows:
complementary in shape to surface morphologies of the buccal crown surface of the deciduous tooth, wherein the deciduous tooth is a deciduous first molar or a deciduous second molar.



Allowable Subject Matter
2.	Claims 14-16 and 20-21 are allowed. 

3.  	The following is an examiner’s statement of reasons for allowance:  the prior arts fail to disclose or reasonably teach an orthodontic bracket comprising, inter alia: 
a first body portion comprising a bonding surface configured to be bonded to a buccal crown surface of a deciduous tooth, 
a second body portion coupled to the first body portion and comprising a first buccal surface configured to face away from the buccal crown surface of the deciduous tooth and one or more tie wings configured for attachment of an archwire; 
a first debonding tab, a second debonding tab, a third debonding tab, and a fourth debonding tab; wherein each of the first, second, third, and fourth debonding tabs coupled to and extending away from the second body portion, and define a first, second, third, and fourth debonding access area, respectively; 
wherein the first, second, third, or fourth debonding access area is configured to receive a portion of a debonding tool in order to debond the orthodontic bracket from the deciduous tooth, 
wherein the first body portion comprises a perimeter barrier wall defining an adhesive recess and a plurality of protrusions within the adhesive recess, wherein the perimeter barrier wall and protrusions define a surface complementary in shape to surface morphologies of the buccal crown surface of the deciduous tooth, wherein the 
wherein the perimeter barrier wall does not define passages between the adhesive recess and the first, second, third and fourth debonding access areas, 
wherein the orthodontic bracket further comprises a rectangular slot extending from the adhesive recess through the first body portion and through a portion of the first buccal surface of the second body portion, wherein the one or more tie wings comprises two tie wings extending from the first buccal surface, and wherein the rectangular slot comprises an opening on the first buccal surface located between the two tie wings, 
in combination with the elements and their arrangements as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hao D Mai/
Examiner, Art Unit 3772


	
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772